        Case 1:20-cv-00732-GSA Document 8 Filed 08/07/20 Page 1 of 2

 1

 2

 3
                                     UNITED STATES DISTRICT COURT
 4
                                EASTERN DISTRICT OF CALIFORNIA
 5

 6
      KAREN LYNN REID,                                     CASE NUMBER: 1:20-cv-00732-GSA
 7
                        Plaintiff,
 8                                                         ORDER GRANTING APPLICATION
             v.                                            TO PROCEED WITHOUT
 9                                                         PREPAYMENT OF FEES
      ANDREW SAUL, Commissioner of Social
10    Security,

11
                        Defendant.                         (Doc. 2)
12

13

14          Plaintiff’s having applied to proceed without prepayment of fees (in forma pauperis)

15   pursuant to 28 U.S.C. § 1915, the Court hereby ORDERS that the application is granted. The

16   Clerk of Court is hereby ordered to issue summons, and the United States Marshal is ordered to

17   serve a copy of the complaint, summons and this order upon the Defendant. All costs of service

18   shall be advanced by the United States.

19
     IT IS SO ORDERED.
20
        Dated:    August 6, 2020                           /s/ Gary S. Austin
21
                                                    UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28
                                                     1
     Case 1:20-cv-00732-GSA Document 8 Filed 08/07/20 Page 2 of 2

 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                        2
